Opinion issued January 31, 2013




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-11-00726-CR
                          ———————————
                    LUIS ARMANDO CRUZ, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 176th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1273372


                        MEMORANDUM OPINION

     Appellant, Luis Armando Cruz, pleaded guilty before a jury to the offense of

aggravated robbery and pleaded “true” to a felony enhancement. See TEX. PENAL

CODE ANN. § 29.03(a)(3)(A) (West 2011). The jury found appellant guilty, found
the enhancement true, and assessed punishment at confinement for 75 years.

Appellant timely filed a notice of appeal.

      Appellant’s appointed appellate counsel has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

that, therefore, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967). We grant counsel’s motion to withdraw and affirm the trial

court’s judgment.

      An attorney has an ethical obligation to refuse to prosecute a frivolous

appeal. In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008). If an

appointed attorney finds a case to be wholly frivolous, his obligation to his client is

to seek leave to withdraw. Id. Counsel’s obligation to the appellate court is to

assure it, through an Anders brief, that, after a complete review of the record, the

request to withdraw is well-founded. Id.

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record. See id. Counsel discusses the evidence adduced, supplies

us with references to the record, and provides us with citation to legal authorities.

See id. at 411; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978).

Counsel indicates that she has thoroughly reviewed the record and is unable to

advance any grounds of error that warrant reversal. See Anders, 386 U.S. at 744,




                                             2
87 S. Ct. at 1400; Schulman, 252 S.W.3d at 406–07; Mitchell v. State, 193 S.W.3d
153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      The brief also reflects that counsel delivered a copy of the brief to appellant

and informed him of his right to examine the record and to file a response. See

Schulman, 252 S.W.3d at 408. More than 30 days have passed, and appellant has

not filed a pro se response. See id. at 409 n.23 (adopting 30-day period for

response). The State waived its opportunity to file an appellee’s brief.

      We have independently reviewed the record, and we conclude that no

reversible error exists, that there are no arguable grounds for review, and that the

appeal is frivolous. See id. at 407 n.12 (explaining that appeal is frivolous when it

does not present argument that could “conceivably persuade the court”); Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (emphasizing that

reviewing court—and not counsel—determines, after full examination of

proceedings, whether the appeal is wholly frivolous). Although we may issue an

opinion explaining why the appeal lacks arguable merit, we are not required to do

so. See Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009).             An

appellant may challenge a holding that there are no arguable grounds for appeal by

filing a petition for discretionary review in the Court of Criminal Appeals. See

Bledsoe, 178 S.W.3d at 827 & n.6.




                                          3
      We grant counsel’s motion to withdraw1 and affirm the trial court’s

judgment. Attorney Allen C. Isbell must immediately send the notice required by

Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other pending

motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.
      App. 2005).
                                           4